DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 12/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “wall section 880” (Paragraph [0055]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “allow to tilt the worm screw 73” in Paragraph [0046], Line 2 should read “allow the worm screw 73 to tilt”.  
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
“the nozzle wall” in Claim 1, Lines 3, 5, 14, and 16-17 and Claim 17, Lines 2 and 3 should read “the outer nozzle wall”.
“a strut” in Claim 1, Line 7 should read “a strut of the at least two struts”.
“the struts” in Claim 1, Lines 9 and 11 should read “the at least two struts”.
“one of the actuators” in Claim 1, Lines 15-16 should read “one of the actuators of the plurality of actuators”.
“effecting” in Claim 1, Line 16 should read “affecting”.
“The nozzle” in Line 1 of Claims 2-20 should read “The exhaust nozzle”.
“as interaction structure” in Claim 2, Lines 1-2 should read “as the interaction structure”.
“the struts” in Claim 11, Line 2 should read “the at least two struts”.
“as interaction structure” in Claim 13, Lines 1-2 should read “as the interaction structure”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sliding element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 disclose the limitation “the strut”.  However, Claim 1 discloses “at least two struts” and “each strut compris[ing] a sliding element”.  It is unclear to which strut “the strut refers.
For the purposes of compact prosecution, “the strut” in Claims 1-2 is being treated as reciting “each strut”.
Claims 1-2, 5-10, and 12-14 disclose the limitation “the sliding element”.  However, Claim 1 discloses at least two struts and that each strut comprises a sliding element, thus 
For the purposes of compact prosecution, “the sliding element” is being treated as reciting “each sliding element”.
Claims 5-6 and 12-14 disclose the limitation “the actuator”.  However, Claims 5-6 and 12-14 depend upon Claim 1, and Claim 1 discloses a plurality of actuators.  It is unclear to which actuator “the actuator” refers.
Claims 3-4, 11, and 15-20 are rejected due to their dependence upon rejected Claims 1-3 and 11.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome both the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections to the claims set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose an exhaust nozzle for a gas turbine engine, the exhaust nozzle comprising at least two struts connecting a centerbody to an outer nozzle wall, each strut associated with an actuator for displacing each strut in the axial direction and a sliding element extending from the radially outer end of each strut, each sliding element arranged in a receiving slot that extends in the axial direction in the outer nozzle wall, each sliding element comprising an interaction structure that interacts with one of the actuators of the plurality of actuators for affecting relative axial movement between each strut and the outer nozzle wall.  Sawyers-Abbott (US Publication No: 2015/0016965) discloses an exhaust portion (Figure 1, No. 28) of a gas turbine engine, the exhaust portion comprising struts (Figures 1-2, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/MICHAEL L SEHN/Primary Examiner, Art Unit 3745